Citation Nr: 0423033	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  98-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from May 
1969 to December 1970 and in the U.S. Navy from January 1975 
to June 1984.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, denied the veteran's 
petition to reopen a previously denied claim for service 
connection for post-traumatic stress disorder (PTSD).  He 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in September 1999 finding that new 
and material evidence had been submitted to reopen the claim.  
The Board also determined the claim was well grounded and, at 
that time, also remanded it to the RO for further development 
and consideration.  The RO continued to deny the claim.  The 
case was again before the Board in July 2002, at which time, 
entitlement to service connection for PTSD was denied.  The 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  Pursuant to a 
Joint Motion for Remand, the Board's decision was vacated and 
remanded for reconsideration of the veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand cited noncompliance with the 
Board's September 1999 Remand vis-à-vis verification of 
certain stressors to include the death of two friends, one 
named Tommy and another named Hudson as well as potentially 
verifiable stressors associated with a June 1997 statement 
from the veteran.  The Joint Motion also directs that the 
veteran be informed as to alternate means of corroborating 
stressors.  Although the Joint Motion seems to suggest that 
notice vis-à-vis alternate means of corroborating stressors 
only be issued following attempted reverification of already 
claimed stressors with United States Armed Forces Center for 
Research of Unit Records (AFCRUR) has been undertaken and 
readjudication.  The Board considers that such sequencing 
would likely prejudicially delay the resolution of the 
veteran's claim, particularly if the veteran presently has 
any alternate source for verifying his claimed stressors; 
therefore, notice will be issued at the outset.  Moreover, 
the veteran would still be free to submit additional evidence 
for consideration if the readjudication were unfavorable.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran 
another opportunity to supply additional 
stressor information to include 
additional details vis-à-vis his 
statement received in June 1997.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  He should also be advised 
that he may submit alternative 
evidentiary materials such as "buddy" 
statements, newspaper accounts and the 
like or any other relevant evidence, 
which may be used to corroborate/verify 
his alleged stressors.  The veteran 
should be afforded a reasonable 
opportunity to respond to such request.  

2.  Thereafter, and whether or not the 
veteran responds to the RO's request for 
a detailed statement of stressors, the RO 
should prepare a copy of the veteran's 
statements received in June 1997 and 
December 1999 together with any 
additional statements received from the 
veteran in response to the above inquiry.  
Those copies, and the names of the of the 
friends who were allegedly killed in 
Vietnam, together with a copy of the 
veteran's DD Form 214 and DA Form 20 and 
all associated documents, should be sent 
to the United States Armed Forces Center 
for Research of Unit Records (USASCRUR) 
at the appropriate address.  That 
organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be added to the claims file.  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors verified by 
the USASCRUR, then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.    

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




